                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

WILLIAM SPILLMAN and
KATRINA GARCIA SPILLMAN,
                      Plaintiffs,
vs.                                                                1:19-cv-00660-RB-LF

METROPOLITAN LIFE INSURANCE
COMPANY and VERIZON WIRELESS,
                      Defendants.


                      ORDER ADOPTING JOINT STATUS REPORT
                        AND PROVISIONAL DISCOVERY PLAN

       At the Rule 16 scheduling conference held on September 18, 2019, the Court reviewed

the attorneys’ Joint Status Report and Provisional Discovery Plan (Doc. 20), filed on September

11, 2019, and adopted it as modified by the dates provided in the Court’s Order Setting Brief

Scheduling Order Deadlines (Doc. 22), filed concurrently with this Order.




                                                    ___________________________________
                                                    Laura Fashing
                                                    United States Magistrate Judge
